           Case 2:17-cr-00502-TJS Document 50 Filed 07/07/20 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                            :           CRIMINAL ACTION
                                                    :
         v.                                         :
                                                    :
MICHAEL SHORE                                       :           NO. 17-502

                                    MEMORANDUM OPINION

Savage, J.                                                                         July 7, 2020

         The defendant Michael Shore, who has Autism Spectrum Disorder (“ASD”), has

moved to bar application of the 15-year mandatory minimum sentence and for a variance

from the sentencing guideline of life imprisonment on his conviction of three counts of

manufacturing child pornography in violation of 18 U.S.C. §§ 2251(a). He argues that

imposition of the mandatory 15-year sentence, as applied to him, violates the Eighth

Amendment prohibition against cruel and unusual punishment. 1 He contends that taking

into consideration his “unique psychological and emotional history,” the 15-year sentence

is grossly disproportionate to the offenses.

         The government opposes the motion, citing well established precedent that

counsels against sustaining a challenge to a statutory mandatory minimum sentence. It

argues that such a challenge is reserved only for the extraordinary case and this case is

not one of them. The essence of the government’s position is that the 15-year sentence

is not “grossly disproportionate” to the manufacturing offense.




1   He does not challenge the mandatory minimum ten-year and five-year sentences on other counts.
         Case 2:17-cr-00502-TJS Document 50 Filed 07/07/20 Page 2 of 16




       The mandatory 15-year sentence in Shore’s case is harsh and does not serve all

penological goals. Taking into consideration his ASD and its role in the offense conduct,

the sentence raises an inference of gross disproportionality between the gravity of the

offense and the severity of the sentence. Nevertheless, when looking at sentences in this

district and other districts for the same offenses by defendants with and without mental

conditions, a 15-year sentence in this case is not unusual. Therefore, because it does

not violate the Eighth Amendment, we must deny the motion to disregard the legislatively

mandated 15-year sentence.

       Although the mandatory sentence must be imposed, the life sentence under the

Sentencing Guidelines need not. Consideration of the constellation of the factors set forth

in 18 U.S.C. § 3553, without emphasis on any one factor to the exclusion of others, merits

a variance. Thus, to the extent the defendant’s motion seeks a variance, we shall grant

it.

                                  The Offense Conduct

       Shore entered an open guilty plea to five counts of use of an interstate commerce

facility to entice a minor to engage in sexual conduct in violation of 18 U.S.C. § 2422(b),

three counts of manufacturing and attempting to manufacture child pornography in

violation of 18 U.S.C. § 2251(a), one count of distribution of child pornography in violation

of 18 U.S.C. § 2252(a)(2), and one count of possession of child pornography in violation

of 18 U.S.C. § 2252(a)(4)(B). The charges arose out of his interactions with four minors.

       For purposes of addressing the specific challenge to the 15-year mandatory

minimum sentence, we recite only the facts relating to the manufacturing offenses. It is

that conduct that must be examined to perform the proportionality analysis.



                                             2
         Case 2:17-cr-00502-TJS Document 50 Filed 07/07/20 Page 3 of 16




       Shore, 33 years old at the time, communicated with a 12-year old minor via

Facebook, cell phone and text messaging. The minor’s mother, upon discovering the

communications, directed him to stop. Despite the warning that her daughter was only

12, Shore continued to communicate with her by private, direct messaging. The sexually

graphic messages requested nude photos and solicited sex. Shore sought photos of her

in the shower masturbating.

       Shore engaged in similar sexually graphic communications with two other young

girls, 14 and 16 years old. In these instances, Shore expressed his desire to have sex

with them. The 14-year old responded to his requests by sending him photos of her naked

and topless. The 16-year old, who turned 17 during the time of the communications, sent

five photos depicting her nude or in a sports bra and underwear. Shore transmitted those

photos to a woman in Chicago.

                                Proportionality Analysis

       The Eighth Amendment “does not require strict proportionality between crime and

sentence.” Ewing v. California, 538 U.S. 11, 23 (2003). “It forbids only extreme sentences

that are ‘grossly disproportionate’ to the crime.” Id.

       A severe sentence by itself is not unconstitutional. Harmelin v Michigan, 501 U.S.

957, 994 (1991) (Kennedy, J., concurring in part and concurring in judgment). In other

words, the mere length of a sentence, no matter how long, does not justify invalidating a

legislatively mandated sentence. Consequently, a successful proportionality challenge

to a mandatory sentence is “exceedingly rare.” Hutts v. Davis, 454 U.S. 370, 374 (1982)

(per curiam).




                                              3
         Case 2:17-cr-00502-TJS Document 50 Filed 07/07/20 Page 4 of 16




       Before conducting the analysis, we recognize that we must grant substantial

deference to Congress in determining the types and limits of punishment. Solem v. Helm,

463 U.S. 277, 290 n.16 (1983). At the same time, when determining whether a sentence

violates the Eighth Amendment, courts may consider “the particular defendant and

particular crime at issue.” Graham v. Florida, 560 U.S. 48, 87 (2010) (Roberts, C.J.,

concurring in judgment).

       The Supreme Court established the framework for analyzing an Eighth

Amendment proportionality challenge in Ewing v. California, 538 U.S. 11, and Solem v.

Helm, 463 U.S. 277.        The Third Circuit explicated the analysis in United States v.

MacEwan, 445 F.3d 237 (3d Cir. 2006), when it rejected a proportionality challenge to the

same 15-year mandatory minimum sentence provision Shore attacks.

       The proportionality analysis consists of three steps. First, the court determines

whether a comparison between the gravity of the offense and the severity of the sentence

gives rise to “an inference of gross disproportionality.” If it does not, the inquiry ends. If

it does, the court proceeds to the second and third steps. At the second and third steps,

the court compares the defendant’s sentence to sentences imposed on other offenders

convicted of the same crime in the same jurisdiction (the intrajurisdictional inquiry) and

those imposed for the same offenses in other jurisdictions (the interjurisdictional inquiry).

Solem, 463 U.S. at 290-292; MacEwan, 445 F.3d at 247. Only if the intrajurisdictional

and the interjurisdictional comparisons confirm the inference that the sentence is grossly

disproportionate may a court find that it violates the Eighth Amendment.




                                              4
         Case 2:17-cr-00502-TJS Document 50 Filed 07/07/20 Page 5 of 16




                                    Gravity of the Offense

       In evaluating the gravity of the offense, we consider “the harm caused or

threatened to the victim or society and the culpability of the [defendant].” See Solem, 463

U.S. at 292. In examining the defendant’s culpability, we consider his intent and motive.

Id. at 293. We also consider his criminal history. Rummell, 445 U.S. at 276.

       Shore’s conduct constituting manufacturing was abhorrent. He solicited young

teenagers, 12 and 14 years old, to participate in sharing sexually charged photos he

requested. He encouraged them to expose themselves and solicited sexual engagement.

He requested a 12-year old sixth grader to send him photos of her nude and in her

underwear. She responded, sending him a photo of herself in a sports bra and a towel

around her waist. He later asked for photos of her masturbating in the shower. Another

victim, a 14-year old, sent him photos of her topless and nude as requested.

       These photos were for his own purpose. He was not creating the images for

dissemination or profit. He was not in the business of child pornography.

       No one questions that child pornography, especially its manufacture, is a serious

crime that preys on the most vulnerable victims who bear the scars of exploitation for

years and in many cases forever. Children are harmed physically, emotionally, and

mentally, causing them difficulties in adjusting normally. The insult lives on in perpetual

circulation through the Internet.

       Congress determined that severe penalties were needed because it found that

child pornography is a “multimillion dollar industry” run from a “nationwide network of

individuals” who “openly advertise their desire to exploit children and to traffic in child

pornography.” Adam Walsh Child Protection and Safety Act of 2006, Pub. L. No. 109-



                                              5
         Case 2:17-cr-00502-TJS Document 50 Filed 07/07/20 Page 6 of 16




248, 120 Stat. 587, 623. The manufacturing penalty is aimed at those who prey upon

children for their own greed. It is not to penalize the mentally challenged who have no

real appreciation of their offense and who live in a fantasy world.

       Shore does not fit the profile of the offender Congress targeted for such a severe

sentence. He was not manufacturing child pornography for distribution or profit. To apply

the mandatory minimum mechanically without distinguishing between the two types of

offenders – the callous and manipulative profiteer on the one hand, and the unwitting

impaired person on the other – would result in a disparity.

       The gravity of the offense is not measured solely by the community’s moral outrage

or the impact on the victim. The defendant’s culpability must be included. We cannot

assess the gravity of the offense without looking at the offender’s state of mind and his

mental state. The criminal law has always considered the actors’ mens rea when grading

offenses for sentencing purposes. For example, murder, the most heinous and serious

offense, is classified by degrees that reflect the offender’s state of mind. Other crimes

are likewise graded.

       In his concurring opinion in Graham, Chief Justice Roberts identified the offender’s

state of mind as an essential component of the analysis. Explaining the process, he

wrote, “[t]his [‘narrow proportionality’] analysis can consider a particular offender’s mental

state and motive in committing the crime, the actual harm caused to his victim or to society

by his conduct, and any prior criminal history.” Graham, 560 U.S. at 88.

       Indeed, considering the offender’s state of mind as affecting his culpability is what

led the Supreme Court to declare as a violation of the Eighth Amendment sentencing a

juvenile to death for murder, Roper v. Simmons, 543 U.S. 551 (2005), a mentally disabled



                                              6
         Case 2:17-cr-00502-TJS Document 50 Filed 07/07/20 Page 7 of 16




defendant to death, Atkins v. Virginia, 536 U.S. 304 (2002), and a juvenile to life without

parole for a non-capital crime. Graham v. Florida, 560 U.S. 48 (2010). Granted the

mandatory 15-year sentence for manufacturing child pornography is not comparable to

the ultimate penalty of death or a life sentence. But, the same factors bearing on the

juvenile’s mental development and appreciation of his wrongdoing are present in the case

of a defendant with ASD.

       Shore, like others with ASD, shares the same characteristics with juveniles whom

the Supreme Court has found are “constitutionally different from adults for purposes of

sentencing.” Miller v. Alabama, 567 U.S. 460, 471 (2012). These include immaturity,

impulsivity, and failure to appreciate the risks and consequences of their actions. The

same analysis applies here.

       Shore’s ASD is a component of the culpability analysis. It bears on his perspective

and appreciation of the wrongfulness of his offense conduct. It goes to his intent. Thus,

we look at how ASD played a role in Shore’s conduct.

       Autism is a neuro-developmental disability involving the brain. It is characterized

by the presence of narrow, repetitive behavior and differences and difficulties in social

interaction, communication, and adjusting to change. A person suffering from ASD is

neurologically impaired in his ability to appreciate the unacceptability of his conduct or to

intuit why this conduct is unacceptable. Because of his difficulty observing social norms,

an ASD individual may engage in socially disapproved or unacceptable behavior, with no

consciousness of wrongdoing or a real sense of how his behavior is viewed by others.

       ASD is defined in the DSM-V as typified by extreme social and emotional

immaturity, the inability to read others or respond appropriately in social settings, lack of



                                             7
         Case 2:17-cr-00502-TJS Document 50 Filed 07/07/20 Page 8 of 16




intuitive awareness of social/moral/legal constraints, and intense and narrowly directed

repetitive activities.   AM. PSYCHIATRIC ASS’N DIAGNOSTIC   AND   STATISTICAL MANUAL   OF

MENTAL DISORDERS (DSM-V) 50 (5th ed. 2013). These features combine to create a risk

of offensive behavior towards others without any offensive purpose.

       Because they are typically isolated from their peers of the same age, persons with

ASD have limited socio-sexual understanding. They do not recognize sexual boundaries.

They are naïve and socially awkward. They have a desire to “fit in”. Yet, when they do,

they fail to perceive and appreciate the feelings of others, and they engage in

inappropriate behavior. They are not antisocial, they are asocial.

       “Much of the deviant or sexual offending behavior exhibited among those with ASD

is often a manifestation of their ASD symptoms, and not malice.” M.C. Mogavero, Autism,

Sexual Offending, and the Criminal Justice System, J. INTELLECTUAL DISABILITIES &

OFFENDING BEHAV. 116-126 (2016). How the lack of sociosexual understanding leads to

inappropriate sexual behavior has been described as follows:

               We do recognize that problems with sexual expression and
               experiences can lead to a person with Asperger' s syndrome
               being charged with a sexual offence. The charges tend to
               be for sexually inappropriate behaviour rather than
               sexually abusive or sexually violent behaviour (Ray, Marks
               and Bray-Garretson 2004). The person may have difficulty
               distinguishing between kindness and attraction, and
               assume a friendly act was an indication of romantic or
               sexual attraction. This can lead to a crush or infatuation
               with the person. Due to problems with Theory of Mind
               abilities and reading social cues, the person with
               Asperger's syndrome assumes that the degree of adulation
               is reciprocal, and signs of rejection or annoyance are not
               recognized. The person may be charged with offences
               related to stalking.

               The focus or expression of sexual pleasure can also be of
               concern. For example, the person with Asperger's

                                            8
        Case 2:17-cr-00502-TJS Document 50 Filed 07/07/20 Page 9 of 16




             syndrome may not have had the usual social, sensual and
             sexual experiences of typical adolescents, and may
             develop sexually arousing fantasies involving objects,
             clothing, children or animals. The technical term is
             paraphilia. Acting out some paraphilias is illegal. The
             person with Asperger's syndrome may have been sexually
             abused and subsequently repeat the offence with others,
             assuming such sexual behaviour is acceptable, or as an
             attempt to understand why someone would engage in, and
             appear to enjoy, such behaviour.

             A curiosity and confusion regarding sexuality can lead to
             the desire for more information and the development of a
             solitary and clandestine special interest in pornography.
             There can then be the assumption that the sexual
             behaviour seen in films and described in magazines is a
             script for a first date. When certain suggestions are made,
             the person can be labeled a pervert or sexual deviant, and
             face the possibility of charges of sexual assault. There has
             been the suggestion that having Asperger's syndrome
             could be a factor in at least one case of sexual serial
             homicide (Silva, Ferrari and Leong 2002). Thus, I strongly
             advocate guidance in sexuality for adolescents and adults
             with Asperger's syndrome, using the programs designed
             by specialists in Asperger's syndrome (Henault 2005), and
             appropriate modifications for treatment programs for
             sexual offenders (Ray et al. 2004).

TONY ATWOOD, THE COMPLETE GUIDE             TO   ASPERGER'S SYNDROME 336 (Jessica

Kingsley ed., 2007).

      "Sexual curiosity and drive (along with a lack of appropriate channels for sexual

expression and interaction) can lead individuals with AS to explore websites with child

pornography without understanding the criminal and predatory context." Michael D.

Powers & James M. Loomis, Asperger Syndrome in Adolescence and Adulthood, in

ASPERGER SYNDROME: ASSESSING        AND   TREATING HIGH-FUNCTIONING AUTISM SPECTRUM

DISORDERS 331, 339 (James C. McPartland et al eds., 2d ed. 2006). In other words, they

have no appreciation of the seriousness or gravity of their transgressions.



                                            9
            Case 2:17-cr-00502-TJS Document 50 Filed 07/07/20 Page 10 of 16




          Shore’s ASD contributed to his offense conduct. Dr. Shawn Channel, a staff

psychologist at Federal Medical Center, Devens, and Dr. Elliot Atkins, a clinical

psychologist who tested and evaluated Shore, concluded that his ASD played a role in

his behavior. 2        Noting that ASD’s role was “very complicated”, Dr. Channel testified, “I

believe [his ASD] contributed to his offense conduct.” 3 He testified that Shore’s ASD

impaired his understanding of the wrongfulness of his behavior. 4

          Dr. Atkins opined that “Michael’s Autism Spectrum Disorder has contributed to his

commission of the instant offenses in a manner that clearly differentiates him from those

individuals that both Congress and the Sentencing Commission had in mind when the

Sentencing Guidelines were crafted.” 5 Dr. Atkins explained that Shore suffers from

“severe deficits in social functioning and doesn’t fully appreciate the impact of his behavior

on others.”6 He lacked the ability to understand that his actions were harmful to others.

“He had very little or no appreciation of the harm he was doing.” 7

          Shore, who is full of self-doubt and sees himself as socially alienated, has

characteristic traits of ASD. He has poor judgment skills. He demonstrates a lack of

remorse and empathy. 8 He is socially immature. Testing revealed a “profound immaturity


2  Transcript of Proceedings at 13, 68, United States v. Shore, No. 17-502 (E.D. Pa. July 31, 2018) (“Tr.”);
Letter from Elliot L. Atkins, Ed. D., P.A., to Burton A. Rose, Esquire 7 (Sept. 20, 2017) (“Atkins Rpt.”) (on
file with court).

3   Tr. at 97-98.

4   Id. at 99.

5   Tr. at 13; Atkins Rpt. 7.

6   Id.

7   Tr. at 11.

8   Id. at 52.


                                                     10
             Case 2:17-cr-00502-TJS Document 50 Filed 07/07/20 Page 11 of 16




and dependency” that led him to create his own inner world. 9 Deficits in socio-emotional

reciprocity result in his over interpreting the degree of significance of a relationship. 10 He

functions socially and emotionally at the level of an adolescent. 11 “He is still functioning

much like a teenager himself and interacting like a young teenager instead of someone

his own age.”12

           When the experts say an ASD individual lacks empathy, they do not mean he is

callous, sadistic or sociopathic. It means he has extreme difficulty viewing the world

through the eyes of others. He does not notice when others suffer or he misunderstands

others’ feelings. GARY B. MESIBOV ET AL., UNDERSTANDING ASPERGER SYNDROME AND HIGH

FUNCTIONING AUTISM (2001). Although an ASD individual may know it is wrong to induce

children to engage in sexual behavior, he does not appreciate its impact or its

consequences.

           Having found that Shore’s culpability in light of his ASD mitigates the gravity of the

offense, we turn to the severity of the sentence. Then, we must determine whether there

is a “gross imbalance”.

                                     Severity of the Sentence

           The severity of a sentence is not based solely on the length of years. It must take

into consideration the penological goals of sentencing – retribution, deterrence,

incapacitation, and rehabilitation. Graham, 560 U.S. at 71. Of course, it balances these



9   Atkins Rpt. 6.

10 Tr.   at 64.

11 Atkins   Rpt. at 8.

12 Tr.   at 27-28.


                                                 11
          Case 2:17-cr-00502-TJS Document 50 Filed 07/07/20 Page 12 of 16




goals in light of the defendant’s unique and individualized characteristics and

circumstances which we have already discussed.

         Retribution is a legitimate basis for punishment.      But, the sentence must be

“directly related to the personal culpability” of the defendant. Id. (quoting Tison v. Arizona,

381 U.S. 137 (1987)). We have already considered Shore’s culpability as it was impacted

by his ASD. He was not as culpable as one without ASD or a defendant who profits from

the exploitation of children. Nonetheless, he deserves punishment for doing what he

knew was wrong even though he did not appreciate the consequences of his actions,

including the effects on the young children. But, a 15-year sentence is not necessary to

satisfy the need for retribution, especially when considered with the other penological

goals.

         Deterrence demands a substantial sentence. It is necessary to deter others from

manufacturing child pornography. The mandatory 10-year sentence, which Shore does

not challenge, will serve as a sufficient deterrent. Can anyone predict that a person

committing this type offense would consider not doing it because there was a potential

sentence of five or ten years rather than 15 years? Where is the decisive point? Just

what sentence is a sufficient deterrent is an open question. The sentence must be

significant enough to act as a deterrent and not more than sufficient to accomplish this

goal. The mandatory 10-year sentence Shore does not challenge is sufficient deterrence.

         Incapacitation is aimed at preventing recidivism. As long as the offender is inclined

to recommit the same offenses, he must be confined. This goal intersects with the goal

of rehabilitation. If an offender cannot be rehabilitated, his incapacitation is necessary to

prevent recidivism. On the other hand, if he is capable of rehabilitation, his sentence



                                              12
             Case 2:17-cr-00502-TJS Document 50 Filed 07/07/20 Page 13 of 16




should be limited to the time sufficient to accomplish that goal, taking into consideration

the other penological goals.

            Shore can be rehabilitated. There is no doubt that he would benefit from treatment

that would reduce the risk of recidivism. There are two types of treatment that would be

beneficial. First, there is specific sexual offender treatment that typically lasts between

sixteen and eighteen months. The second is treatment addressing his ASD symptoms.

It entails treatment for social and emotional manifestations of his ASD. 13 The treatment

to address his thinking and judgment problems, his impulsivity and social problems could

last several years.

            With successful treatment, Shore could be “reasonably expected to conform his

behavior to the law so that he does not reoffend.” 14 Treatment of ASD “specifically targets

empathy training.” 15 It is aimed at people “with the social deficits associated with autism.”

            “Child pornography only” offenders are at extremely low risk of again committing

the same type offense (1% over 6 years) and at very low risk of committing a hands on

offense (3% over 6 years). 16 Autistic persons have traits that militate against risks for


13 Tr.   at 20.

14 Id.   at 21.

15 Id.   at 327.

16 The most recent data analysis addressing typically developed individuals show that the risks of
reoffending as to child pornography for one who has no history of contact offenses is very low, and for
a contact offense almost negligible. Autism is a countervailing factor to risk. Persons with ASD are
“rule bound”. Once taught that behavior is inappropriate and wrong, they rigidly conform to the rules.

  Online offenders with no history of contact offenses almost never committed contact sexual offenses,
despite a comparably higher interest in photographs of children compared to contact offenders. Kelly
M. Babchishin, R. Karl Hanson & Heather VanZuylen, Online Child Pornography Offenders are Different:
A Meta-analysis of the Characteristics of Online and Offline Sex Offenders Against Children, 49 ARCH
SEX. BEHAV. 44-66 (2014).

  There is only a one percent official recidivism rate for contact sexual offences and a three percent

                                                  13
             Case 2:17-cr-00502-TJS Document 50 Filed 07/07/20 Page 14 of 16




reoffending. Those traits – rigid adherence to social rules once learned – make them

highly unlikely to reoffend.

            Incarceration in this case has a positive and a negative side. On the positive side,

Shore can benefit from the Bureau of Prisons’ psychological and psychiatric treatment

specific to his offense conduct. These treatments are aimed at avoiding the

consequences of future misbehavior. On the negative side, Shore, like other inmates

with autism, will have difficulty in dealing with other inmates because he will be unable to

understand his effect on them, setting him up for manipulation and victimization. 17 “His

condition puts him at risk of injury and victimization and psychological regression.”18 An

autistic inmate “could be readily exploited, abused or blackmailed by other inmates.” 19

            After balancing Shore’s diminished culpability against the gravity of the offense

and considering the penological goals of sentencing, we conclude that application of the

15-year mandatory minimum sentence raises an inference of gross disproportionality.

Thus, we proceed to compare the sentence to those imposed in this district and other

district for the same offense.

                                      Intrajurisdictional Inquiry

            Fifteen of the 83 defendants convicted of violating § 2251(a) in this district received

no greater than a 15-year mandatory minimum sentence. No defendant received a



recidivism rate for child pornography offences after a follow-up of up to six years. Michael C. Seto, R.
Karl Hanson & Kelly M. Babchishin, Contact Sexual Offending by Men With Online Sexual Offenses, 23 SEX.
ABUSE: J. RES. & TREATMENT 124-145 (2011).

17 Tr.   at 17.

18 Id.


19 Id.   at 95.


                                                  14
        Case 2:17-cr-00502-TJS Document 50 Filed 07/07/20 Page 15 of 16




sentence less than 180 months – the mandatory minimum. The two defendants with

Asperger’s Syndrome were sentenced to 330 and 720 months’ imprisonment,

respectively.

       Shore’s conduct was significantly less egregious than the two defendants with

Asperger’s. In those cases, the defendants engaged in contact with the minors. The

defendant sentenced to 720 months videotaped himself sexually abusing a two-year-old

boy and a three-year-old girl. The other defendant with Asperger’s molested and took

photographs of children engaging in sexual acts he directed. Shore engaged in no

physical contact with the young teenagers.

       The sentences of the 83 defendants in this district demonstrate that a 15-year

minimum sentence for a violation of § 2251(a) is not grossly disproportionate. Indeed, a

longer sentence may be considered proportionate.

       There were nine cases where the mandatory 15-year sentence was imposed and

the bottom of the sentencing range was above 180 months. Although this does not

confirm gross disproportionality, it does support a variance when viewed under 18 U.S.C.

§ 3553(a)(6).

                                 Interjurisdictional Inquiry

       The guideline for violation of § 2251 is United States Sentencing Guidelines

(USSG) § 2G2.1. The base offense level is 32. An enhancement under USSG § 41.5

adds five points to the offense level.

       At our request, the Sentencing Commission provided sentencing results in cases

of defendants convicted of a § 2251 violation and sentenced under USSG § 2G2.1 and a

§ 4B1.5 enhancement. The Commission provided a statistical analysis of sentences for



                                             15
         Case 2:17-cr-00502-TJS Document 50 Filed 07/07/20 Page 16 of 16




three different scenarios which identify the type of sentence imposed, the sentence

relative to the guideline range, average sentence length, average guideline range,

supervised release imposed, and the average term of supervised release.

        This statistical data shows that on a national basis a 15-year prison sentence is

not unusual, let alone grossly disproportionate, for a defendant convicted of violating §

2251.     Thus, we conclude that the intrajurisdictional and the interjurisdictional

comparative analysis of sentences of those convicted of the similar offenses does not

support a finding that a 15-year sentence in these circumstances is extreme and does not

confirm the inference that a 15-year sentence is grossly disproportionate.

                                         Conclusion

        Given Shore’s individual characteristics, his diminished culpability, and the

specifics of his offense conduct, a 15-year minimum sentence is harsh. But, it is not cruel

and unusual in violation of the Eighth Amendment. Therefore, we must deny his motion

to bar application of the 15-year mandatory minimum sentence.

        All the factors bearing on our finding of an inference of gross disproportionality and

under 18 U.S.C. § 3553(a) support a variance from the guideline of life imprisonment.




                                              16
